         Case 5:19-cv-00637-JKP Document 25 Filed 11/21/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


THANG CUNG, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED;

              Plaintiff,                                No. SA-19-CV-00637-JKP

v.

H.E.B., INC., H-E-B, LP, TOKYO
GARDENS CATERING, L.L.C., THANG
MAWI,

              Defendants.

                                           ORDER

       This matter is before the Court upon Plaintiff Thang Cung and Defendants H.E.B., Inc.;

H-E-B, LP; Tokyo Gardens Catering, L.L.C.; and Thang Mawi’s (the “Parties”) Joint Motion for

Dismissal of Case with Prejudice. ECF No. 24. By their Motion, the Parties represent they have

resolved all issues and entered into a settlement agreement. The Parties also note Defendant

Mawi is proceeding pro se but was represented by counsel in negotiating settlement.

       The premises considered, the Court ORDERS the Parties to appear for a conference to

review the terms of the Settlement Agreement.

       Thang Cung; H.E.B., Inc.; H-E-B, LP; Tokyo Gardens Catering, L.L.C.; and Thang

Mawi shall appear on Tuesday, December 3, 2019 at 9:30 AM before U.S. District Judge Jason

Pulliam, in Chambers, on the Third Floor of the John H. Wood, Jr. United States Courthouse,

655 East Cesar E. Chavez Boulevard, San Antonio, TX.

       The Court GRANTS leave to FILE UNDER SEAL the Settlement Agreement and the

Parties are DIRECTED to file said document by 5:00 PM on Tuesday, November 26, 2019.
         Case 5:19-cv-00637-JKP Document 25 Filed 11/21/19 Page 2 of 2



       Out of town Counsel (at their discretion) may appear telephonically and should contact

Magda Muzza, the Courtroom Deputy, at least 48 hours before the conference for call-in

information. She can be reached at (210) 244-5021 or Magda_Muzza@txwd.uscourts.gov. The

use of speaker phones is prohibited during a telephonic appearance.

       It is so ORDERED.

       SIGNED this 21st day of November 2019.



                                     JASON PULLIAM
                                     UNITED STATES DISTRICT JUDGE




                                               2
